DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 07/15/21 have been entered in the case. Claims 1-5, 8-9, 20-24 are pending for examination; claims 6-7, 12-18 are withdrawn and claims 10-11 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “an air trap” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20, 23-24 are objected to because of the following informalities:  the limitation “a vial” in claims 20, 23 & 24 should be changed to --- the vial ---.  Note: the limitation “a vial” has been introduced in the claim 1 above. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that the limitation (the fill adapter device) “is configured to directly mate onto a vial of fluid” is considered as functional limitation.  However, claims 20, 23-24 further requires that “a vial having a fluid”.  It is unclear to Examiner that Applicant intends to claim the limitation “a vial having a fluid” is a positive limitation or still prefer to use as the function limitation.  In case, the limitation “a vial having a fluid” is to be treated as positive limitation (not as functional limitation), the limitation “wherein the fill adapter device is configured to directly mate onto a vial of fluid” is suggested to change as --- wherein the fill adapter device is directly mating/attaching onto a vial of fluid ---. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 8-9, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cassidy et al. (US 6,480,257) in view of Sardam (US 4,735,608).
Regarding claims 1 & 22, Cassidy discloses a system in Figs. 1-26 comprising:
a fill dapter device 10 or 700, in Figs. 1 & 13, for removing dissolved gases, see abstract and col. 4, lines 12-17, (also see Figs. 25-26 for venting or dissolving gas) from fluid transferred through the adapter device comprising: a housing 12;
an air trap is hydrophobic filter (e.g., at least one wall of the heat exchanger is porous and gas permeable or the heat exchanger is constructed for use with the pressurizing and gas purging mechanism, dissolved gas, e.g., air in the fluid in the heat exchanger may be vented or purged to the ambient environment prior to infusion of the fluid into the patient, col. 4, lines 12-16; at least one 40 of the flexible walls of the heat exchanger 17 formed of porous and hydrophobic, col. 13, lines 58-62; using the porous membrane 40 in the heat exchanger 17 during priming of the exchanger and heating of the fluid; also see col. 14 lines 17-21).  In addition, it is well-known in the art that the hydrophobic filter is acting as an air trap membrane;
a heat exchanger 17 that comprises: a heating element 120, 122; and a fluid pathway 43, 47; and wherein the fluid of the vial (fluid source via tube 600), a flows through the fluid pathway and is heated by the heating element 120, 122.  
Cassidy does not discloses that the housing of the fill adapter device comprises a septum; the fill adapter device is configured to directly mate onto a vial of fluid.
It is noted that the fill adapter device is configured to indirectly mate onto the source fluid (i.e. the vial) via the tube 600, see Fig. 15  However, Cassidy does not discloses that the fill adapter device is configured to directly mate onto the vial of fluid, as required in the claimed invention.   It is noted that the 
Sardam discloses a system comprising: a fill adapter device 30 comprising: housing 32 comprises a septum 38 located at outlet port  36; wherein the septum 38 is configured for piercing by a needle/spike, col. 6, lines 21-30; the fill adapter device 30 is configured to directly mate onto a vial 72 of fluid.
As seen in Figs. 1 & 13-15 in Cassidy, the inlet port 20 being connected to a fluid source via the tube 600, col. 6, lines 34-40; outlet port 22.  Meanwhile, Sardam shows that inlet port 54 (or intermediate member) being directly mated/connected to a fluid source, i.e. vial 72; the outlet port 36. Both of Cassidy and Sardam describe same field endeavor e.g. “inlet port connection and outlet port connection” were art-recognized equivalents at the time the invention was made, one of ordinary skilled in the art would have found it obvious to substitute the inlet port and outlet port connections of Sardam for the inlet port and outlet port connections in Cassidy. 
Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Cassidy with including an inlet port connection (or the intermediate member) such as providing a vial of fluid being directly mated on an inlet of the fill adapter device (without using a connection of the tubing in between the fluid source and the fill adapter device), as taught by Sardam, for compact size of the device system.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Cassidy with including a septum attached on an outlet port of the housing of the fill adapter device, as taught by Sardam, in order to minimize the chances for accidentally contaminating the fluids to be administered to the patient, col. 3, lines 38-40.

    PNG
    media_image1.png
    508
    740
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    444
    493
    media_image2.png
    Greyscale

Cassidy in view of Sardam comprising: the fluid of the vial 72 (as modified by Sardam) flows through the fluid pathway 43, 47 and is heated by heating element 120, 122 of the heat exchanger 17.
Regarding claims 3 and 9, Cassidy in view of Sardam discloses that wherein the fluid pathway is fluidly connected to a filling needle input 76 (as modified by Sardam), configured to guide fluid into the heat exchanger 17 in Cassidy; wherein the filling needle input 76 is a septum. 
Regarding claim 8, Cassidy further discloses that a processor 111 configured to control the heating element in one or more preprogrammed profiles (e.g. the processor 111 and the controller 104 has circuitries and code/programmed to control the temperate of the fluid pathway (e.g. for example: output fluid temperature about 40 degrees C, col. 10, lines 41+).  In other words, Cassidy discloses the limitation that the processor 111 configured to control the heating element in one or more preprogrammed profiles, see Figs. 8-14, col. 8, line 8 - col. 15, line 28. 
Regarding claims 20, 23 & 24, Cassidy in view of Sardam discloses the invention substantially as claimed.  Sardam discloses that the vial 72 having a fluid (Fig. 3 in Sardam).  In other words, Cassidy in view of Sardam device includes the vial having a fluid.  
Note: the fluid in the vial 72 in Sardam maybe different with the fluid in Cassidy.  However, with giving teaching from Sardam that the vial 72 is holding the fluid.  Therefore, a person skilled in the art would recognize that the Cassidy in view of Sardam device including the vial holding fluid; wherein the fluid in the vial is to be infused to patient.
Regarding claims 20, 23 & 24, Cassidy in view of Sardam discloses the invention substantially as claimed.  Sardam discloses that the vial 72 is removable attached to the inlet port 30 (Fig. 3 in . 

    PNG
    media_image1.png
    508
    740
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    444
    493
    media_image2.png
    Greyscale


Claims 2 and 4-5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cassidy et al. (US 6,480,257) in view of Sardam (US 4,735,608) and further in view of Jepson et al. (US 5,797,897).
Regarding claim 2, Cassidy in view of Sardam discloses the invention substantially as claimed.  Sardam discloses that the needle/spike can penetrate through the septum 38.  However, Sardam or Cassidy in view of Sardam fails to disclose that a reservoir including a plunger and a plunger rod.  
Jepson discloses a fill adapter 120 comprising: a septum 132 being located at a port of the fill adapter; wherein the septum 132 configured for piercing by a needle 98; wherein a reservoir/syringe 82 including a plunger and a plunger rod, see Fig. 11. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Cassidy in view of Sardam with providing a reservoir including a plunger and plunger rod (e.g. wherein the needle 98 of the reservoir is penetrating the septum 132), as taught by Jepson, in order to allow the syringe/reservoir filling or withdrawing the fluid inside the fill adapter via the septum.
Regarding claim 4, Cassidy in view of Sardam and further in view of Jepson, further comprising a filling needle 98 (as modified and shown in Jepson) configured to be removably attached to the reservoir, see Fig. 4A in Jepson.  
Regarding claim 5, as seen the marked up figure below, Cassidy in view of Sardam and further in view of Jepson discloses the invention substantially as claimed.  It is noted that the needle 98 of the reservoir/syringe 82 of Jepson is inserting into the septum 38 (as modified by Sardam).  A person skilled in the art would recognize that the reservoir/syringe 82 can fill or withdraw the fluid from the fill adapter device 17 in Cassidy without need a tubing being connected to the fill adapter device 17.  Therefore, Cassidy in view of Sardam and further in view of Jepson discloses that wherein fluid flows through the fluid pathway 47/43 and is heated and loaded into the reservoir 82 (as modified by Jepson) through the filling needle 98 (as modified by Jepson).  As seen the marked up figure below, a person skilled in the art would recognize that the Cassidy in view of Sardam device can be formed in compact size without need a tubing for infusion in long period of time. Instead of that the fluid is warmed up by entering the fill adapter device and the user uses the syringe to withdrawn the fluid and injecting into a patient in very short period of time. 

    PNG
    media_image3.png
    651
    629
    media_image3.png
    Greyscale


Response to Arguments

Applicant's arguments filed 07/15/24 have been fully considered but they are not persuasive.
1) Applicant argues that the combination of Cassidy and Sardam teaches away from the combination suggested.  Cassidy is directed a heat exchanger for heating a fluid immediately before it is infused to a patient.  Applicant further states that in contrast, Sardam is directed to “an intravenous container in combination with separate containers for medicinal agents, such as antibiotics to be reconstituted with the intravenous fluid, and to novel means for jointly storing the two containers and intermixing their contents before administration to a patient.  Cassidy is intended to be used while infusing a fluid, whereas Sardam is intended to use before infusing a fluid. 
In response, it is noted that Examiner does not apply a teaching of concept separate containers for two different agents in Sardam before infusing into a patient.  Examiner uses a modification of the inlet port and outlet port in Sardam to modify in the Cassidy’s device.  Both Cassidy and Sardam teach a fluid transfer from fluid source to another fluid container via an input port or port connector (in this case, input port 20 in Cassidy, or port connector, i.e. intermediate member 54 in Sardam).  Therefore, a person skilled in the art would recognize that the inlet port of Cassidy being replaced by the inlet port (or the intermediate member) of Sardam; and the outlet port of Cassidy being replaced by the outlet port (including a septum), as taught by Sardam, for the purpose of reducing a length of the connection or compact size in the device system and minimizing the chances for accidentally contaminating the fluids to be administered to the patient.  The Cassidy in view of Sardam device does not need to mixing two different medicinal agents before administration to a patient.  The fluid from the fluid source 72 is entering into the fill adapter device and being heated before administration to the patient (via a syringe). 

2) Applicant further argues that: the combination of Cassidy with Sardam would result in a device whereby Sardam would be attached to the heat exchanger of Cassidy with Sardam would result in a device whereby Sardam would be attached to the heat exchanger of Cassidy on the patient, and would require reconstitution of the antibiotic and agitation for dilution. Applicant further argues that it is not clear 
In response, as Examiner mentioned in the Response to Argument part 1 above, the inlet and outlet ports in Cassidy being modified by Sardam.  The Cassidy in view of Sardam device does not need to dilute or mixing different agents.  For example: as seen the marked up figures below, The Cassidy in view of Sardam device comprising: the fluid being transferred from the fluid source (vial 72, as shown in Fig. 3 in Sardam) being connected directly to the inlet port to the fill adapter device (including a heat exchanger therein) to warm up fluid before entering into a patient. 

    PNG
    media_image2.png
    444
    493
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783